869 F.2d 1488
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jane Barlow BLOUNT, Plaintiff-Appellee,v.Tamara BARTHOLOMEW, Third Party Defendant-Appellant.
No. 88-5546.
United States Court of Appeals, Sixth Circuit.
March 2, 1989.

Before RALPH B. GUY and ALAN E. NORRIS, Circuit Judges and ROBERT HOLMES BELL, District Judge.*
PER CURIAM.


1
Tamara Bartholomew appeals from the order of the district court granting summary judgment to plaintiff Jane Barlow Blount.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are unable to say that the district court erred in granting summary judgment to plaintiff.  Accordingly, the judgment of the district court is AFFIRMED upon the reasoning set forth in its memorandum opinion of April 15, 1988.



*
 The Honorable Robert Holmes Bell, United States District Court for the Western District of Michigan, sitting by designation